Case 5:18-cr-00258-EJD Document 732-6 Filed 02/23/21 Page 1 of 3




     Exhibit 92
                               LAW ENFORCEMENT SENSITIVE - FOR OFFICIAL USE ONLY
             Case 5:18-cr-00258-EJD Document 732-6 Filed 02/23/21 Page 2 of 3


                                         Food and Drug Administration
                                    OFFICE OF CRIMINAL INVESTIGATIONS
                                       MEMORANDUM OF INTERVIEW



CASE NUMBER:                     2016-MWM-709-0576-J

CASE TITLE:                      THERANOS, INC.

DOCUMENT NUMBER:                 288196

PERSON INTERVIEWED:              JoEllen Embry

PLACE OF INTERVIEW:              Webex

DATE OF INTERVIEW:               12/20/2020

TIME OF INTERVIEW:               1200 EST

INTERVIEWED BY:                  ASAIC George Scavdis

OTHER PERSONS PRESENT: See below.

On December 20, 2020, the case agent interviewed JoEllen Embry via WebEx. Also present during the
interview was Assistant United States Attorney John Bostic, United States Attorney’s Office for the Northern
District of California.

Ms. Embry explained that the attached spreadsheet (attachment one) represents all the patients that got
Theranos testosterone assays. Even if the results looked normal, she added them to the spreadsheet. She
clarified that although the attachment is 12 pages, it’s actually two copies of the same 6 pages.

The only time Ms. Embry usually sees below normal test results with regard to testosterone levels is in
women who are going through menopause. When she saw below normal Theranos testosterone assay
results, it sent up a red flag to her because these patients normally have the opposite problem--high levels of
testosterone. The problems she saw at Theranos she wasn’t seeing at other labs.

AUSA Bostic asked Ms. Embry why Theranos labels a testosterone assay value of below 20 to be “panic low”
if that’s in the normal range for a female patient without Polycystic ovary syndrome (PCOS). She explained
that the majority of her patients who have a total testosterone level of around 40 to 50 are going to have quite
a few symptoms. She thinks a good range is around 30. She said you have to look at the patients’
symptoms and their test results; so she just uses 30 as a starting point. A lab report may say testosterone
levels are normal and the patient may be very symptomatic. A testosterone value of less than 20 could be a
normal result for a healthy woman, so she can’t explain why Theranos deemed that “panic low.” She can’t
explain Theranos’s reference range of less than or equal to 73. 70 is way out of range and very high, and a
woman with that result is probably shaving on a regular basis. Labs have odd reference ranges that she
doesn’t always understand.

Ms. Embry said Central Clinical was an outlier, and she’s not sure what lab that is. She thinks she only had
one or two patients that had testosterone results from there.

In referring to patient #185 on the spreadsheet, she said Theranos came back at 28 and 0.38 on the free
testosterone. She doesn’t understand why Theranos didn’t list that patient as “panic low” because patient
#27 had two “panic low” values and her free testosterone was higher than patient #185’s. The 0.38 value
stands out like a sore thumb because her patients don’t ever have values like that.




                               LAW ENFORCEMENT SENSITIVE - FOR OFFICIAL USE ONLY
                               LAW ENFORCEMENT SENSITIVE - FOR OFFICIAL USE ONLY                           2016-MWM-709-0576-J
             Case 5:18-cr-00258-EJD Document 732-6 Filed 02/23/21 Page 3 of 3                              Page 2 of 2




With regard to Theranos’s reference ranges, Ms. Embry asked “Was is less than 20? Is it 3? That was a
catchall (less than 20) that Theranos seemed to use for a huge majority of their results.”

Ms. Embry said that the Theranos lab results for patient #315 just don’t make sense.

Theranos told Ms. Embry they wouldn’t break down their “panic low results” to a specific testosterone
number. She said there’s a huge difference in a 3 versus a 20.

Patient #72 was getting testosterone pellets at one point and it led to a high reading for testosterone.



SUBMITTED: Electronically submitted by GEORGE SCAVDIS
              GEORGE SCAVDIS, ACTING SPECIAL AGENT IN CHARGE               DATE:    01/19/2021


APPROVED: Electronically approved by MARK MCCORMACK

              MARK MCCORMACK, SPECIAL AGENT IN CHARGE                      DATE:    01/19/2021


DISTRIBUTION:     Orig: MWM w/attachments
                  cc: Prosecution w/attachments

ATTACHMENTS: 1 - Spreadsheet generated by Embry




                               LAW ENFORCEMENT SENSITIVE - FOR OFFICIAL USE ONLY
